Name: Council Regulation (EEC) No 1288/79 of 25 June 1979 fixing, for the 1979/80 sugar year, the sugar prices, the standard quality of beet and the coefficient for calculating the maximum quota
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 30 . 6 . 79 Official Journal of the European Communities No L 162/ 1 I (Acts whose publication is obligatory) COUNCII REGULATION (EEC) No 1288/79 of 25 June 1979 fixing , for the 1979/80 sugar year, the sugar prices , the standard quality of beet and the coefficient for calculating the maximum quota beet and sugar cane producers while at the same time respecting consumers' interests, and which is likely to maintain the balance between the prices of the prin ­ cipal agricultural products ; Whereas, as a result of the characteristics of the sugar market , the risks involved in this trade are relatively slight ; whereas, consequently, when the intervention price for sugar is being fixed , the difference between the target price and the intervention price may be fixed at a relatively low level ; Whereas the minimum price for beet must take account of the intervention price and of the costs of processing and delivering the beet to factories and be based on an estimated Community yield of 130 kilo ­ grams of white sugar per tonne of beet with a 16 % sugar content ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar ('), as last amended by Regulation (EEC) No 1396/78 (2 ), and in particular Articles 2 (2), 3 (5) and 4 (3) and the second subpara ­ graph of Article 25 (2) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas, when sugar prices are fixed , account should be taken of the objectives of the common agricultural policy and of the contribution which the Community intends to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are in particular to ensure a fair standard of living for the agricultural community, to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas, in order to attain these objectives, the target price for sugar must be fixed at a level which , taking into account in particular the resultant level of the intervention price, ensures a fair remuneration for Whereas the abovementioned standard costs may be estimated at 16.61 ECU per 100 kilograms of white sugar ; whereas that standard amount is made up of the sum of the real processing margin , ignoring sugar storage costs , estimated at 14.59 ECU, the costs of celivering the beet to factories, estimated at 2.90 ECU, and the cost relating to the minimum stock not covered by the offsetting of storage costs , estimated at a flat-rate amount of 012 ECU, less a flat-rate amount of 1.00 ECU representing factories' receipts from the sale of molasses calculated on the basis of a yield of 38.5 kilograms per tonne of beet processed and an ex-factory price for molasses of 3 39 ECU per 100 kilo ­ grams of molasses ; ( ») OJ No L 359, 31 . 12 . 1974, p. 1 . (2 ) OJ No L 170, 27. 6 . 1978 , p. 1 . (J) OJ No C 93, 9 . 4 . 1979, p. 49 . (4 ) Opinion delivered on 4 and 5 April 1979 (not yet published in the Official Journal). Whereas the standard quality chosen for beet should be a quality which takes account of production charac ­ teristics in the main beet-producing areas of the Community ; No L 162/2 Official Journal of the European Communities 30 . 6 . 79 Whereas, in the light of production trends resulting from specialization on the one hand and of the Community's sugar requirements and possible outlets on the other, the coefficient for the maximum quotas laid down in Article 25 of Regulation (EEC) No 3330/74 should be fixed at 1.275 ; Whereas, in several sugar years , it has proved neces ­ sary to permit special support measures for the produc ­ tion of beet and sugar in Italy ; whereas, to prevent the position of the producers in question from deterio ­ rating, appropriate measures should be adopted for the 1979/80 sugar year, HAS ADOPTED THIS REGULATION : Article 1 1 . The target price for white sugar shall be 43.26 ECU per 100 kilograms . 2 . The intervention price for white sugar shall be 41-09 ECU per 100 kilograms . 3 . The area having the largest surplus consists of the following French departments : Aisne, Oise , Somme. Article 2 The minimum price for beet for the area referred to in Article 1 (3) shall be 31-83 ECU per tonne deliv ­ ered at the collection centre . Article 3 Standard quality beet shall : (a) be of sound, genuine and merchantable quality ; (b) have a sugar content of 16 % at the reception point . Article 4 The coefficient referred to in Article 25 ( 1 ) of Regula ­ tion (EEC) No 3330/74 shall be 1-275 . Article 5 During the 1979/80 sugar year, the Republic of Italy shall be authorized to grant the following amounts per tonne of beet with a 16 % sugar content processed into sugar :  6.17 ECU for the quantity of beet used in the production of the quantity of white sugar equal to the basic quantity allocated to Italy,  13.30 ECU for the quantity of beet used in the production of a further 170 000 tonnes of white sugar, part of which may be allotted to the processing industry. Article 6 This Regulation shall enter into force on 1 July 1979 . It shall apply for the 1979/80 sugar year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1979 . For the Council The President J. LE THEULE